DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
The acronym NFC is used five times throughout the specification but is not defined.  
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informality: the acronym NFC is used but is not defined.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 1, it is unclear the structure and function of the claimed bearing bracket as both the covering element and actuator are arranged on the component while being positioned opposite each other across functional component in Fig 1c.  For purposes of examination, the Examiner will interpret the bearing bracket to be any structure associated with the motor vehicle door or panel.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al., US 8904835 (hereinafter Bohm).
Regarding claim 1, Bohm teaches an exterior door handle for a motor vehicle, the door handle (2) comprising: a functional component (3), which is able to be covered by a covering element (4), the covering element being arranged on a bearing bracket (Fig 2) connected to a motor vehicle door (5), the covering element having an operating section (outer face 4) visible from outside to a user, wherein in a closed state of the covering element (Fig 1) the functional component is inaccessible to the user and in an opened state of the covering element the functional component is accessible to a user (Fig 2); and an actuator (9) arranged on the bearing bracket (Fig 3) and configured to move the covering element (Fig 4), wherein the operating 
Regarding claim 2, Bohm teaches the exterior door handle according to claim 1, wherein the covering element (4) is coupled with the actuator (9), at least in the closed state (Figs 2, 3).
Regarding claim 4, Bohm teaches the exterior door handle according to claim 1, wherein in an intermediate state (Fig 2) in which the covering element (4) is arranged at spaced apart from the motor vehicle door (5), the covering element is coupled with the actuator (9; Fig 4).
Regarding claim 5, Bohm teaches the exterior door handle claim 1, wherein the actuator (9) switches the covering element (4) from the closed state (Figs 1, 3) into an intermediate state (Fig 2, 4).  The intermediate state chosen between the opened state and/or an intermediate state. 
Regarding claim 14, Bohm teaches the exterior door handle according to claim 1, wherein the functional component (3) is configured as a lock cylinder or as a camera unit or as an NFC element.
Regarding claim 15, Bohm teaches the exterior door handle according to claim 1, wherein at least the covering element (4) in the closed state is arranged flush to an outer sheet of the motor vehicle door (2; Fig 1).
Regarding claim 16, Bohm teaches the exterior door handle according to claim 1, wherein the exterior door handle (2) is configured as a surface-flush exterior door handle (col 1, lines 60-64)), wherein in an inoperative position of the exterior door handle an outer surface of the exterior door handle is arranged flush to an outer sheet of the motor vehicle door (Fig 1) and in an operational position of the exterior door handle the outer surface of the exterior door handle is arranged spaced apart from the outer sheet of the motor vehicle door (Fig 2).
Claims 1, 2, 3, 5, 6, 7, 8, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuleszka et al., DE 19650594 C2 (hereinafter Kuleszka).
Regarding claim 1, Kuleszka teaches an exterior door handle for a motor vehicle, the door handle comprising: a functional component (31), which is able to be covered by a covering element (outer layer 4, Fig 1b), the covering element being arranged on a bearing bracket (Fig 2) connected to a motor vehicle door (4), the covering element having an operating section (outside face 4, Fig 1b) visible from outside to a user, wherein in a closed state of the covering element (28) the functional component is inaccessible to the user and in an opened state of the covering element (30) the functional component is accessible to a user (Fig 2); and an actuator (13) arranged on the bearing bracket (Fig 2) and configured to move the covering element (Fig 2), wherein the operating section in the closed state of the covering element can be operated by the user for activation of the actuator (Fig 2; [0023]).
Regarding claim 2, Kuleszka teaches the exterior door handle according to claim 1, wherein the covering element (outer layer 4, Fig 1b) is coupled with the actuator (13), at least in the closed state (28; Fig 2).
Regarding claim 3, Kuleszka teaches the exterior door handle of claim 1, wherein the covering element (outer layer 4, Fig 1b) is completely uncoupled from the actuator (13) in the opened state (30) and is arranged spaced apart from the functional component (Fig 2).
Regarding claim 5, Kuleszka teaches the exterior door handle claim 1, wherein the actuator (13) switches the covering element (outer layer 4; Fig 1b) from the closed state (28) into the opened state (30) and/or into an intermediate state (29; Fig 2).
Regarding claim 6, Kuleszka teaches the exterior door handle according to claim 1, wherein the actuator (13) comprises a guidance element (66) with a link (73) arranged therein, 
Regarding claim 7, Kuleszka teaches the exterior door handle (1) according to claim 6, wherein, in the closed state (28) and in an intermediate state (29) of the covering element (outer layer 4), the pressure sleeve (16) is coupled with the covering element (Fig 1b).
Regarding claim 8, Kuleszka teaches the exterior door handle according to claim 6, wherein the pushing sleeve (14) is connected with a spring element (33) and when switching the covering element (outer layer 4; Fig 1b) from the closed state (28) into the an intermediate state (29), the pressure sleeve (16) is moved from the pushing sleeve (14) in the direction of the covering element and the covering element is pivoted (Fig 1b).
Regarding claim 11, Kuleszka teaches the exterior door handle according to claim 1, wherein the operating section (outer face 4) of the covering element (outer layer 4) has a depression (bent over edge of outer layer 4, Fig 1b, forming a sunken area defining a separate space, the definition of depression).
Regarding claim 12, Kuleszka teaches the exterior door handle according claim 1, wherein the covering element (outer layer 4) is arranged to be pivotable on the bearing bracket (Fig 1b).
Regarding claim 13, Kuleszka teaches the exterior door handle according to claim 1, wherein a spring element (9) is assigned to the covering element (outer layer 4), the spring element holding the covering element in the closed state [0020].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuleszka, DE 19650594 C2, in view of Slocum, US 5836638.  
Regarding claim 9, Kuleszka teaches the exterior door handle claim 6, wherein the covering element (outer layer 4; Fig 1b) and the pressure sleeve (16) are able to be connected with each other (Fig 1b) in the closed state of the covering element (28).  
Kuleszka does not teach wherein the covering element and the pressure sleeve are able to be connected in force-locked fashion, especially by means of a catch connection.
Slocum teaches a door assembly wherein the covering element (12) and the pressure sleeve (28) are able to be connected in force-locked fashion, especially by means of a catch connection (32 in 34; Figs 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuleszka’s covering element and pressure sleeve connection to have Slocum’s catch structure.  Doing so would increase the security of the connection resulting in a different design and customer option for ensuring covering element closure and operations.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 9, it is not known in the art for the connection between a covering element and actuator to be a ball catch connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishiguro, US 20140251036 A1, teaches an opening and closing apparatus with actuator, functional element, and flush covering element.  
Alexander et al., US 20140339834 A1, teaches a push-push latch force lock actuator mounted with a flush covering element and functional element. 
Halliwell, EP 1018588 A1, teaches a door securing assembly with actuator, flush covering element, and functional element.  
Yang, US 20100242553 A1, teaches a locking device for protecting a door lock with a covering element on a hinge.
Patel et al., US 20140000167 A1, teaches a deployable door handle for vehicles with a flush covered functional element.  
Kwon, US 20120128344 A1, teaches a tailgate outside handle assembly with a manual activated covering element.
Bella, US 20070120380 A1, teaches a pivoting push latch.
Savant, US 20100162777 A1, teaches a motor vehicle door handle with removable cap for the lock cylinder.
Ramsauer et al., US 20100107803 A1, teaches a retractable hand lever actuator which may be locked in a recess.
Mc Williams, US 20140125071 A1, teaches a vehicle door handle assembly with concealed key cylinder.  
Herbert et al., US 20070069531 A1, teaches a low profile vehicle door handle with separate operable covering element.
Hwang, US 20120154587 A1, teaches a camera arrangement and door handle for a motor vehicle with separate covering element.
Niskanen et al., US 20070193320 A1, teaches a hidden key cylinder for a vehicle door handle with sliding and rotating covering element. 
Muller et al., US 20120205925 A1, teaches a motor vehicle handle device with concealed key cylinder.
Gorontzi et al., US 20130098123 A1, teaches an actuating lever which can be pivoted into a recess to conceal a key cylinder. 
Zimmer, US 20140096576 A1, teaches an opening apparatus for a vehicle door that has a flush outer panel concealing a key cylinder.
Mizuno, US 20080190157 A1, teaches a cover structure for a key cylinder with a sliding covering element.
Katagiri et al., US 20090205383 A1, teaches a flush vehicle door handle device with hidden key cylinder.  
Frohmann et al., US 20140283636 A1, teaches an actuator element for a motor vehicle cover.
Rosenau et al., US 20150114060 A1, teaches a clamping device for locking the key cylinder of a motor vehicle.
Muller et al., US 8985648 B2, teaches a flush handle device for a door of a vehicle with hidden key cylinder.
Petzold, US 6062614 A, teaches a flush handle for a closing part of a motor vehicle.
Da Silva, US 6240755 B1, teaches a handle for the door of an automobile vehicle comprising a key lock cylinder cap.  
Lennhoff et al., US 9260892 B2, teaches a handle having a retaining element for concealing a key cylinder.
Yamagishi, US 5984381 A, teaches a locking device with ball catch mechanism.
Lennhoff, US 7302819 B2, teaches a device for actuating a lock on a vehicle door.
Moss, US 6494070 B1, teaches an electronic system flush hinged housing keylock cover.
Moll, US 6499789 B2, teaches a filler inlet compartment lid operating system with a force lock catch structure.
Cho, US 20070046037 A1, teaches an automobile tray latching device with force lock structure.
Tilch, DE 10128866 A1, teaches a flush handle for a vehicle tailgate that swivels that conceals a functional component.
Beck, WO 2012158916 A1, teaches an actuation device for a flap of a motor vehicle.  
Muzzetto, DE 102006060540 A1, teaches a device for operating and opening and closing device of a motor vehicle that conceals a key cylinder.
Perez, FR 2819539 A1, teaches a vehicle door handle with hinged or sliding cap to cover lock cylinder.  
Reifenberg, DE 102014101806 A1, teaches a handle assembly for a door of a motor vehicle with concealed lock cylinder.
Yasutomo, EP 0475244 A2, teaches a push-push actuator latching device for use on a vehicle. 
Lowe, EP 2642049 A2, teaches a motor vehicle handle with movable covering element. 
Beck, US 8353553 B2, teaches a push-push actuation means for a rotatably supported flap in an automobile.  
Clausen-Schaumann et al., DE 19711331 A1, teaches an opening and closing apparatus with actuator, functional element, and flush covering element.
Hwang, EP 2465727 A1, teaches a camera arrangement for car arranged in door handle of vehicle.  
Devlamynck et al., EP 2452845 A1, teaches flush charging port cover.
Vasi et al., US 20140300115 A1, teaches a hidden flush outside handle for a motor vehicle.
Much, DE 102013004810 A1, teaches a vehicle door handle with plus element to cover lock cylinder. 
KR 101186220 B1 teaches a door lock cover for a motor vehicle.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675